UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-2146


MARIA ABREU,

                Plaintiff - Appellant,

          v.

COUNTRYWIDE BANK, N.A.; COUNTRYWIDE HOME LOANS; BANK OF
AMERICA CORPORATION; FEDERAL HOUSING FINANCE AGENCY; FEDERAL
HOME LOANS MORTGAGE CORPORATION,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:08-
cv-02635-RWT)


Submitted:   November 3, 2010             Decided:   November 16, 2010


Before NIEMEYER, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary E. Goulet, WHITHAM, CURTIS, CHRISTOFFERSON & COOK, PC,
Reston, Virginia, for Appellant.    Charles S. Hirsch, Glenn A.
Cline, BALLARD SPAHR, LLP, Baltimore, Maryland; Stephen E. Hart,
FEDERAL HOUSING FINANCE AGENCY, Washington, D.C.; Howard N.
Cayne, David B. Bergman, Ian S. Hoffman, Christopher A. Jaros,
ARNOLD & PORTER, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Maria    Abreu    appeals       the     district       court’s    order

granting summary judgment for the Defendants and its subsequent

order denying her motion to alter or amend the judgment.                         We

have   reviewed     the     record   and     find     no    reversible       error.

Accordingly, we affirm both the judgment of the district court

and its order denying Abreu’s post-judgment motion.                       Abreu v.

Countrywide Bank, N.A., No. 8:08-cv-02635-RWT (D. Md. July 24,

2009 & Sept. 3, 2009).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the    court   and    argument       would    not   aid   the

decisional process.

                                                                          AFFIRMED




                                        2